DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low condensate of the alkoxysilane compound” in claim 2 is a relative term which renders the claim indefinite. The term “low condensate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 2 is indefinite because it is not clear what degree of condensation/polymerization an alkoxysilane compound has to have in order to be considered a “low condensate of the alkoxysilane compound”. Though Paragraphs 0014 and 0015 of the specification of the present application as .
Claim 4 is indefinite because claim 4 require adding water in sub-step (c) however the claim does not disclose what the water is being added to. Based on Paragraphs 0020 and 0021 of the specification of the present application as originally filed claim 4 will be considered to require adding water to the second solution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (U.S. Patent # 7,368,500) [Evidence of suitability for carbon nanotube growth provided by Hayashibara et al (U.S. Patent Publication No. 2010/0258724)].
	In the case of claim 1, Kobayashi teaches a process for forming a silicone coating film on a base material (Abstract and Column 1 Lines 6-10) wherein a first solution containing a siloxane polymer/siloxane A was prepared (Column 1 Lines 33-43, Column 5 Line 55 through Column 6 Line 15 and Column 7 Lines 5-19) followed by applying the first solution/prepared composition onto a base material in the form of a glass slide or iron/aluminum plate and curing the composition to form a silicone coating film (Column 7 Lines 20-29).
	Kobayashi does not specifically teach that the silicon coted film substrate was a carbon nanotube growth substrate. However, a recitation of the intended use of the claimed invention 
	Furthermore, Hayashibara teaches a process for manufacturing carbon nanotubes (Abstract) wherein the substrate used to manufacture/grow the nanotubes on was a silicone substrate (Page 2 Paragraph 0043).
	Therefore, as evidenced by the teachings of Hayashibara, the substrate formed by the process of Kobayashi would have been suitable for carbon nanotube growth.
	As for claim 2, Kobayashi teaches that the solution containing the siloxane polymer/siloxane A was prepared by providing a second solution containing an alkoxysilane compound and/or a “low condensate” of the alkoxysilane in the form of a solution having a polydiorganosiloxane (A1) component and an alkylpolysilicate (A2) component to which was polymerized by adding a third solution in the form of an equilibration polymerization catalyst (A3) which in the specific examples was trifluoromethanesulfonic acid (Column 1 Lines 58-62, Column 2 Lines 34-59 and Column 5 Line 55 through Column 6 Line 1). Following polymerization the catalyst was removed from the solution (Column 2 Line 60 through Column 3 Line 7 and Column 6 Lines 1-15).
	As for claim 3, Kobayashi teaches that in step (a) the siloxane polymer/siloxane A had a weight-average molecular weight of 3,500 (Column 5 Line 55 through Column 6 Line 15), which was within the range of 1,000 to 20,000.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 2 above, and further in view of Hori et al (U.S. Patent Publication No. 2011/0287267).
	The teachings of Kobayashi as it applies to claim 2 have been discussed previously and are incorporated herein. Kobayashi does not teach having further added water in an amount of 14 parts by weight to 50 parts by weight with respect to a total of 100 parts by weight of the alkoxysilane compound and the low condensate of the alkoxysilane in step (c) of the process. However, Kobayashi teaches that the formation of the organopolysiloxane/siloxane polymer was performed by an equilibration reaction between a polydiorganosiloxane and an alkylpolysilicate in the presence of a polymerization catalyst (Column 1 Lines 58-62) wherein the catalyst was an 
	Hori teaches a curable composition comprising an organopolysiloxane component (c) (Abstract and Page 2 Paragraph 0020) which was formed by an equilibration polymerization reaction in the presence of an acid catalyst using tetraalkoxysilane wherein water was added in an amount to sufficiently hydrolyze and condensate the tetraalkoxysilane (Page 5 Paragraphs 0059-0061 and 0067).
	Based on the teachings of Hori, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added water in the step (c) of Kobayashi in order to hydrolyze and condensate the alkylpolysilicate/tetraalkoxysilane component during the equilibration polymerization.
	As for the amount of water added, none of the references that that 14 parts by weight to 50 parts by weight with respect to a total of 100 parts by weight of the alkoxysilane compound and the low condensate of the alkoxysilane was added. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	As was discussed previously, the amount of water added affected the hydrolyzation/condensation during the equilibration reaction and therefore at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amount of water added during step (c) of Kobayashi in view of Hori .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Hayashibara et al (U.S. Patent Publication No. 2010/0258724).
	The teachings of Kobayashi as it applies to claim 1 have been discussed previously and are incorporated herein.
	Kobayashi teaches that the step (b) of forming the silicone coating further comprised preparing a fourth solution in the form of component (E) which comprised a curing catalyst and having mixed the catalyst with the first solution/siloxane solution prior to applying the mixture to the base material followed by firing/heating the coating to form the silicone coating (Column 4 Line 62 through Column 5 Line 22 and Column 7 Lines 5-29).
	Kobayashi does not teach having formed a catalyst layer on the silicone coating film. However, as was discussed previously, the silicone coated substrate of Kobayashi would have been suitable use in growing carbon nanotubes based on the teachings of Hayashibara. Furthermore, Hayashibara teaches that a catalyst layer was coated onto the silicone substrate prior to the step of forming/growing the carbon nanotubes (Page 2 Paragraph 0043).
	Based on the teachings of Hayashibara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a catalyst layer on the silicone coating film of Kobayashi in order to grow carbon nanotubes on the substrate of Kobayashi.

Conclusion
	Claims 1 through 5 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712